DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on 11/01/2021. As directed by the amendment: claims 1, 15 and 19 have been amended, claims 9-14, 16, and 21 have been cancelled. Thus, claims 1-8, 15, 17-20 and 22 are presently pending in this application.
Response to Arguments
Applicant’s arguments, see pg. 5, filed 11/01/2021, with respect to the rejection of claims 1-8 and 15-22 under 35 U.S.C. 112 have been fully considered and are persuasive.  The rejection of claims 1-8 and 15-22 under 35 U.S.C. 112 has been withdrawn. 
Applicant's arguments filed 11/01/2021 have been fully considered but they are not persuasive. Applicant argues that Fiorella fails to teach the reinforcing member has a height that is approximately one third the diameter of the first and second conical ends. The Office agrees with this statement, however it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Sepetka as modified to have the reinforcing member have a height that is approximately one third of an outer diameter of the first and second conical ends. since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Sepetka as modified would not operate differently with the claimed height since the spiral sections .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 8, 17-20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Sepetka et al. (US 2002/0123765 A1) in view of Fiorella et al. (US 2007/0208367 A1).
Regarding claim 1 Sepetka discloses (fig. 11-13 and 22) an apparatus for conducting a thrombectomy in a blood vessel of a patient (see ¶0129) comprising: an expandable basket 110 designed for positioning in the blood vessel on the distal side of the thrombus, the expandable basket 110 configured to expand once it is in position on the distal side of the thrombus (see ¶0131 and 0136);
a guide wire 108 connected to the expandable basket 110 for positioning the expandable basket 110 in position on the distal side of the thrombus and for removing the expandable basket from the blood vessel (see ¶0136); and 
an expandable funnel 102 designed for positioning in the blood vessel on the proximal side of the thrombus (see fig. 11, 22 and ¶0129, 0136), the funnel 102 having a cylindrical section (see fig. 22), the expandable funnel 102 configured to expand once it is in position on the proximal side of the thrombus with an open side of the funnel facing the thrombus (see fig. 11, 22, and ¶0129, 0136), the cylindrical section being designed to engage the wall of the blood 
a spiral section of the basket 110 having openings positioned therein (see fig. 11), the opening being disposed to allow pieces form the thrombus to pass through the opening and into an interior of the basket 110 (see fig. 11).
The Office notes that fig. 22 of Sepetka uses the same reference numerals of fig. 11-14 and thus is the same invention just showing a longer cylindrical section.
The language “the funnel designed to encircle and constrain thrombus during the removal process as it is withdrawn into an aspiration catheter” constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. Furthermore, the claim is an apparatus claim, and is to be limited by structural limitations. The Office submits that the device of Sepetka meets the structural limitations of the 
The language “the apparatus having the ability to change shape and diameter as it is withdrawn into the aspiration catheter” constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. Furthermore, the claim is an apparatus claim, and is to be limited by structural limitations. The Office submits that the device of Sepetka meets the structural limitations of the claim, and the apparatus is capable of changing shape and diameter as it is withdrawn into the aspiration catheter. Sepetka teaches that the apparatus is capable of changing shape and diameter (see ¶0131-0132) and thus would be capable of changing shape and diameter as it is withdrawn into an aspiration catheter.	
Sepetka is silent regarding the basket made from a superelastic or a shape memory material, having a mesh pattern that can retain the thrombus; the expandable basket is a plug having a first conical end located on a first end and a second conical end located on a second end, wherein spiral sections extend from the first conical end to the second conical end, the spiral sections forming a cylindrical band that has a diameter substantially the same as a diameter of the first and second conical ends, and a reinforcing member extending along a longitudinal axis of the plug from the first conical end to the second conical end, wherein the reinforcing member has a height that is approximately one third of the diameter of the first and second conical ends, wherein openings are positioned between the spiral sections, the openings being disposed to allow pieces from the thrombus to pass through the openings and into an interior of the plug.


    PNG
    media_image1.png
    510
    1034
    media_image1.png
    Greyscale


Sepetka as modified is silent regarding the reinforcing member has a height that is approximately one third of an outer diameter of the first and second conical ends.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Sepetka as modified to have the reinforcing member have a height that is approximately one third of an outer diameter of the first and second conical ends. since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Sepetka as modified would not 
Regarding claim 7, Sepetka as modified discloses the claimed invention substantially as claimed, as set forth above for claim 1. Sepetka as modified is silent regarding the cylindrical section has a length from about 5 mm to about 20mm.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Sepetka as modified to have the cylindrical section have a length from about 5 mm to about 20mm since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Sepetka as modified would not operate differently with the claimed length since the cylindrical section engages the vessel and a length of about 5mm to 20mm would enable the cylindrical section to function appropriately and engage the vessel. Further, applicant places no criticality on the range claimed, indicating that the cylindrical section can be larger than the claimed range (specification pg. 13 ln. 16 - pg. 14 ln. 22).
Regarding claim 8, Sepetka as modified discloses the claimed invention substantially as claimed, as set forth above for claim 1. Sepetka as modified is silent regarding the conical section has a length from about 15 mm to about 50mm.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Sepetka as modified to 
Regarding claim 17, Sepetka as modified discloses the claimed invention substantially as claimed, as set forth above for claim 1. Sepetka further discloses (fig. 11-13 and 22) the cylindrical section has a length that is at least as long as a length of the plug (see fig. 22).
Regarding claim 18, Sepetka as modified discloses the claimed invention substantially as claimed, as set forth above for claim 1. Sepetka as modified further teaches the reinforcing member (114 of Fiorella) is integrally formed with the first conical end and the second conical end (see fig. 3 of Fiorella).
Regarding claim 19, Sepetka discloses (fig. 11-13 and 22) an apparatus for conducting a thrombectomy in a blood vessel of a patient (see ¶0129) comprising: 
an expandable basket 110; 
a guide wire 108 connected to the expandable basket 110 (see ¶0136); and 
an expandable funnel 102 connected to the guide wire 108 (the expandable funnel 102 is indirectly connected to guidewire 108; see fig. 12 and ¶0129), wherein the expandable funnel 
wherein the apparatus has a deployed state (see fig. 11, 22) wherein the expandable basket 110 and the expandable funnel 102 have an expanded configuration (see fig. 11, 22), and a delivery state wherein the expandable basket 110 and the expandable funnel 102 have a contracted configuration (see ¶0136); 
wherein the expandable basket 110 in the contracted configuration fits within the cylindrical section of the expandable funnel (see fig. 22).
The Office notes that fig. 22 of Sepetka uses the same reference numerals of fig. 11-14 and thus is the same invention just showing a longer cylindrical section.
Sepetka is silent regarding the basket made from a superelastic or a shape memory material, having a mesh pattern that can retain the thrombus; the expandable basket is a plug having a first conical end located on a first end and a second conical end located on a second end, wherein spiral sections extend from the first conical end to the second conical end, the spiral sections forming a cylindrical band that has a diameter substantially the same as a diameter of the first and second conical ends, and a reinforcing member extending along a longitudinal axis of the plug from the first conical end to the second conical end, wherein openings are positioned between the spiral sections, the openings being disposed to allow pieces from the thrombus to pass through the openings and into an interior of the plug.
However Fiorella, in the same filed of endeavor, teaches (fig. 1-6C) of a similar expandable basket 108, wherein the basket made from a superelastic or a shape memory material (see ¶0023), having a mesh pattern that can retain the thrombus (see ¶0021); the expandable basket 108 is a plug (see fig. 6C, element 108 is capable of expanding to contact a vessel wall therefore it is a “plug”) having a first conical end located on a first end and a second 

    PNG
    media_image1.png
    510
    1034
    media_image1.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sepetka to have the basket made from a superelastic or a shape memory material, having a mesh pattern that can retain the thrombus; the expandable basket is a plug having a first conical end located on a first end and a second conical end located on a second end, wherein spiral sections extend from the first conical end to 
Sepetka as modified is silent regarding the reinforcing member has a height that is approximately one third of an outer diameter of the first and second conical ends.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Sepetka as modified to have the reinforcing member have a height that is approximately one third of an outer diameter of the first and second conical ends. since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Sepetka as modified would not operate differently with the claimed height since the spiral sections would still be able to engage a clot. Further, applicant places no criticality on the range claimed, simply indicating that the height has the claimed range with no explanation as to why (specification pg. 19 ln. 20 - 23).
Regarding claim 20, Sepetka as modified discloses the claimed invention substantially as claimed, as set forth above for claim 19. Sepetka further discloses (fig. 11-13 and 22) the cylindrical section has a length that is at least as long as a length of the plug (see fig. 22).
Regarding claim 22, Sepetka as modified discloses the claimed invention substantially as claimed, as set forth above for claim 19. Sepetka as modified further teaches the reinforcing member (114 of Fiorella) is integrally formed with the first conical end and the second conical end (see fig. 3 of Fiorella).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sepetka in view of Fiorella as applied to claim 1 above, and further in view of Morsi (US 2019/0269424 A1).
Regarding claim 2, Sepetka as modified discloses the claimed invention substantially as claimed, as set forth above for claim 1. Sepetka as modified is silent regarding a wire with a spiral orientation extends between the expandable basket and the expandable funnel, the spiral orientation of the wire being designed to engage the thrombus to assist in positioning the thrombus in a desired location for removal.
However Morsi, in the same field of endeavor, teaches (fig. 1-2) of a similar expandable basket 112 and funnel 110, the device further comprising a wire with (central stabilizer; see fig. 2 and ¶0032 and 0049) a spiral orientation extends between the basket 112 and the funnel 110 (see fig. 1-2), the spiral orientation of the wire being designed to engage the thrombus to assist in positioning the thrombus in a desired location for removal (see ¶0009 and 0045).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sepetka as modified to have a wire with a spiral orientation extends between the expandable basket and the expandable funnel, the spiral orientation of the wire being designed to engage the thrombus to assist in positioning the .
Claims 3-6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sepetka in view of Fiorella and Morsi as applied to claim 2 above, and further in view of Cangialosi et al. (US 2007/0112371 A1).
Regarding claims 3 and 4, Sepetka as modified discloses the claimed invention substantially as claimed, as set forth above for claim 2. Sepetka as modified is silent regarding the wire has a first spiral section and a second spiral section, the first and second spiral sections having opposing spiral orientations; an offset section is positioned between the first and second spiral sections, the offset section extending outwardly and being disposed to engage the wall of the blood vessel when the wire is rotated whereby the offset section can assist in dislodging the thrombus from the wall of the blood vessel.
However Cangialosi, in the same field of endeavor, teaches (fig. 3) of a similar device 100 for engaging a thrombus, the device including a first spiral section (314 in the proximal section of 100; see annotated fig. 3 below) and a second spiral section (316 in the distal section of the catheter; see annotated fig. 3 below), the first and second spiral sections having opposing spiral orientations (see fig. 3 and ¶0026); an offset section is positioned between the first and second spiral sections (see annotated fig. 3 below), the offset section extending outwardly (see annotated fig. 3 below) and being disposed to engage the wall of the blood vessel (see ¶0026).

    PNG
    media_image2.png
    522
    810
    media_image2.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sepetka as modified to have the spiral wire have a first spiral section and a second spiral section, the first and second spiral sections having opposing spiral orientations; an offset section is positioned between the first and second spiral sections, the offset section extending outwardly and being disposed to engage the wall of the blood vessel as taught by Cangialosi, for the purpose of providing additional spirals and surface area to more securely engage thrombus.
Sepetka as modified teaches the offset section contacts a wall of the blood vessel (Morsi is modified to have the offset section contact a wall of the blood vessel) when the wire is rotated (since Morsi as modified teaches that the offset section contacts a wall of the blood vessel, it would still contact a wall of the blood vessel when rotated) whereby the offset section can assist in dislodging the thrombus from the wall of the blood vessel [Morsi teaches that the 
Regarding claim 5, Sepetka as modified discloses the claimed invention substantially as claimed, as set forth above for claim 4. Sepetka as modified is silent regarding the offset section has a length from about 5mm to about 30mm.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Sepetka as modified to have the offset section has a length from about 5mm to about 30mm since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Sepetka as modified would not operate differently with the claimed length since the offset section engages thrombus and a length of about 5mm to 30mm would enable the offset section to function appropriately and engage thrombus. Further, applicant places no criticality on the range claimed, indicating that the length can be different than claimed depending on the size of the blood vessel (specification pg. 16 ln. 17 - pg. 17 ln. 20).
Regarding claim 6, Sepetka as modified discloses the claimed invention substantially as claimed, as set forth above for claim 4. Sepetka as modified is silent regarding the first and second spiral sections have a length from about 10mm to about 50mm.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Sepetka as modified to have the first and second spiral sections have a length from about 10mm to about 50mm since it 
Regarding claim 15, Sepetka as modified discloses the claimed invention substantially as claimed, as set forth above for claim 3. Sepetka as modified further teaches the openings of the plug being disposed to allow pieces from the thrombus to pass through the opening and into an interior of the plug (see Fiorella fig. 6C and claim 1 above).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE H SCHWIKER whose telephone number is (571)272-9503. The examiner can normally be reached Monday - Friday 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771